                                                                          CLERKSOFFICE U s Dlsm couRr
                       IN THE UNITED STATESDISTRICT COURT                         ATDANVIéLi,VA
                     FOR THE W ESTERN DISTRICT OF W R GINIA                          FILED
                                   ROANOKE DIVISION                             0gT 2J 2214
                                                                             JULIA C.DU LEM CLE
JERRY FINK ,
                                                CivilA ction N o.7:18-cv-0039;
                                                                           BY:éDEPUW CLERK
     Plaintiff,
                                                M EM O M N D U M O PIN IO N

                                                By: Jackson L.Kiser
M IDDLE RIVER REGIONAL JAIL,                    SeniorUnited StatesDistrictJudge
       Defendantts),


       Plaintiff,proceedingproK,filedacivilrightscomplaint,pursuantto42U.S.C.51983.
By Orderentered 9/27/2018,the courtdirected plaintiffto submitwithin 20 daysfrom thedate

ofthe Orderan am ended com plaintto allege specific factsconcerning actions undertaken by a

person in violation ofplaintiffsrights.On 10/15/18thatorderwasreturned astmdeliverablewith

no forwarding address.The orderentered on 8/8/18 directedtheplaintiffto notify thecoul'tin

m iting im m ediately upon plaintiff stransferorrelease and shallprovide a new address.

Plaintiffwasadvisedthatafailuretocomply would resultin dismissalofthisaction without

Prejudice.
       M orethan 20 dayshaveelapsed,and plaintiffhasfailedto comply with thedescribed

conditions.Accordingly,thecourtdismissestheactionwithoutprejudiceandstrikesthecase
from theactive docketofthecourt.Plaintiffm ayrefilethe claim sin aseparateaction once

plaintiffispreparedto com ply with thenoted conditions.

       The Clerk is directed to send a copy ofthisM em orandtlm Opinion and accom panying

Orderto plaintiff.
                            h
                            ,
       EN TER             rd
                :This93 dayofOctober,2018.
                                                                              C
                                                  '
                                                      Se orU nited States istrictJudge
